 


109 HR 5142 IH: National Science Foundation Scholars Program Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5142 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Holt (for himself, Ms. Eddie Bernice Johnson of Texas, Ms. Zoe Lofgren of California, Mr. McDermott, Mr. Markey, Mr. Smith of Washington, Mr. Inslee, Mr. Owens, Mr. Van Hollen, Mr. Grijalva, Mr. Hinojosa, Mr. Capuano, Ms. Schakowsky, Mr. McIntyre, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Science 
 
A BILL 
To provide for the establishment of a program at the National Science Foundation to increase the population of science, technology, engineering, and mathematics undergraduate students through a scholarship program to increase the business, industrial, academic, and scientific workforce, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Science Foundation Scholars Program Act. 
2.Scholarship program 
(a)EstablishmentThe Director shall establish a program to provide scholarships to students in science, technology, engineering, or mathematics programs at institutions of higher education in the United States. 
(b)Application process 
(1)Preapplication informationThe Director shall make available to potential scholarship applicants information relating to the scholarship program, including— 
(A)a description of expectations for the success of scholarship recipients in school; and 
(B)any other information the Director considers appropriate. 
(2)DeadlineComplete applications shall be due by January 1 of each year. No applications received after such date shall be considered. 
(3)SelectionThe Director shall select scholarship recipients not later than April 15 of each year. 
(4)NotificationThe Director shall develop a system to ensure prompt notification to applicants of their selection for a scholarship, including notification by at least 2 of the following methods: 
(A)E-mail. 
(B)Telephone. 
(C)Mail. 
(c)Selection criteriaScholarships shall be awarded under this section on the basis of merit, high school class rank, a personal essay on a topic chosen by the Director, and letters of recommendation of a number and type determined by the Director, with consideration given to financial need and the goal of providing support to members of underrepresented groups, within the meaning of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885 et seq.). 
(d)Amount of scholarshipA scholarship award under this section shall be in an amount sufficient to cover the cost of tuition, room and board, and fees at the institution of higher education the student is attending, not to exceed $20,000 per year. 
(e)LimitationA student may not receive scholarships under this section for more than 5 years of undergraduate study. 
(f)TerminationA student who has received scholarship support under this section for a year who fails to maintain appropriate academic achievement, as determined by the Director on the basis of the student’s transcript and a letter written by the student’s advisor assessing in detail the progress of the student, shall not have the scholarship renewed for subsequent years. 
(g)Geographic distributionTo the extent possible, the Director shall ensure that scholarships under this section are distributed among the States, including commonwealths, territories, and possessions of the United States, proportionally to the size of their congressional delegations. 
3.University grants The Director shall establish a program to award annual grants of $5,000 to institutions of higher education at which 10 or more undergraduates are receiving a scholarship under this Act to develop and implement programs for— 
(1)monthly gathering of such scholarship recipients to hear and ask questions of a speaker in a science, technology, engineering, or mathematics discipline working in business, industry, elementary or secondary education, or at a museum or other informal educational organization; 
(2)annual poster sessions in which such scholarship recipients present their research experience to, among others, high school students who are potential applicants for a scholarship under this Act; 
(3)other outreach to middle school and high school students; and 
(4)mentoring for the scholarship recipients. 
4.National Science Foundation responsibilitiesThe Director shall— 
(1)annually report to the Congress on the status of programs implemented under this Act, including— 
(A)aggregate data on scholarship recipients, not including any personally identifying data; 
(B)the geographic distribution of scholarship awards; 
(C)activities of scholarship recipients after receiving their undergraduate degree; 
(D)any changes made to those programs; and 
(E)responses to any other congressional inquiries; and 
(2)establish and maintain a website for current, former, and potential scholarship recipients to share ideas, contribute to issue forums, present work, and learn about research opportunities.  
5.Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation for carrying out this Act— 
(1)$242,000,000 for fiscal year 2007; 
(2)$726,000,000 for fiscal year 2008; 
(3)$1,695,500,000 for fiscal year 2009; 
(4)$2,180,000,000 for fiscal year 2010; and 
(5)$2,664,500,000 for fiscal year 2011. 
6.DefinitionsFor purposes of this Act— 
(1)the term Director means the Director of the National Science Foundation; and 
(2)the term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
 
